DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 1–9, 17 and 20–21 
Claims 10–12 and 18 are rejected under 35 U.S.C. 103 as being obvious over Kidman, US 2010/0000190 A1 (“Kidman”) in view of Nagy. 
Claims 13–15 and 19 are rejected under 35 U.S.C. 103 as being obvious over Wall, US 2017/0368490 A1 (“Wall”) in view of Nagy.
Claim 1 describes an air filter. The air filter comprises a first porous medium and a plurality of second porous media. The first porous medium comprises a hydrophobic porous fibrous medium having a first surface and a second surface. The first porous medium comprises a plurality of apertures having a diameter in the range of from 2 mm to 35 mm in the first medium. The apertures passing through the first and second surfaces. Each second porous medium comprises a hydrophilic porous fibrous medium having a first surface and a second surface. The plurality of second porous media are mounted to the first or second surfaces of the first porous medium. The second porous media covers the apertures of the first porous medium.
Claim 9 describes the air filter of claim 1. The second porous media are fixed on the second surface of the first porous medium.
Nagy discloses a filter media 13 that could be used as an air filter. Nagy Fig. 3A, [0037] and [0208]. The filter media 13 comprises a first porous medium (i.e., third layer 25) and a plurality of second porous media (i.e., the plurality of sub-layers of second layer 20). Id. at Fig. 3A, [0037] and [0038]. The first porous medium 25 comprises a hydrophobic porous fibrous medium (i.e., third layer is made of a plurality of fibers and may include hydrophobic additives). Id. at Fig. 3A, [0132]. The first porous medium 25 has a first surface (i.e., the bottom surface) and second surface (i.e., the top surface that contacts second layer 20). Id. at Fig. 3A. The first porous medium 25 comprises a plurality of apertures (i.e., perforations 35) having an average diameter of greater than or equal to 2 mm. Id. at [0115]. In the case where the claimed ranges Id. at Fig. 3A. Each second porous medium 20 comprises a hydrophilic porous fibrous medium (i.e., second layer 20 comprises a second plurality of fibers, has as second mean flow pore size and a surface modified to be hydrophilic). Id. at Fig. 3A, [0006] and [0009]. Each second porous medium has a first surface and a second surface (i.e., top and bottom surface of each sub-layer of second layer 20). Id. at Fig 3A. The plurality of second porous media 20 are mounted to the second surface of the first porous media 25. The second porous media 20 covers the apertures 35 of the first porous medium 25. Id.

    PNG
    media_image1.png
    540
    556
    media_image1.png
    Greyscale

Claim 2 describes the air filter of claim. The plurality of apertures are arranged in a predetermined pattern in the first medium.
Nagy discloses that the plurality of apertures 35 are arranged in a predetermined pattern in the first medium 52. Nagy Fig. 4, [0121]. 
Claim 3 describes the air filter of claim 1. The air filter has a total surface area. The apertures have a total hole diameter area in the range of  0.1% to 15% of the total surface area.
Nagy discloses that the air filter has a total surface area. Nagy Fig. 3A, [0122]. Nagy also discloses that the apertures cover a certain percentage of the surface layer of less than or equal to about 15% of the total surface area of the layer. Id. at Fig. 3A, [0122]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claim 4 describes the air filter of claim 1. The air filter comprises a pleated filter having a plurality of pleats. Each pleat having a base and a peak. The first medium is pleated.
Claim 17 describes the air filter of claim 3. The air filter comprises a pleated filter having a plurality of pleats, each pleat having a base and a peak, wherein the first medium is pleated.
Nagy does not explicitly discloses a pleated filter with a plurality of pleats and each pleat has a base and a peak. Nagy also does not explicitly disclose that the first medium 25 is pleated. 
However, Nagy discloses that the filter media 13 may involve further processing such as pleating. Nagy [0202]. It would therefore have been obvious for the first medium 25 to be pleated as Nagy recognized pleating to be suitable for its filter media. Id.
Claim 5 describes the air filter of claim 4. The apertures are arranged closer to the bases of the pleats than to the peaks of the pleats.
Nagy does not explicitly disclose that the apertures are arranged closer to the bases of the pleats than to the peaks of the pleats. 
However, Nagy discloses that the periodicity of the perforations 35 may be irregular based on certain factors such as the location in the layer. Nagy [0121]. Additionally, Nagy discloses that perforation 35 may enhance pleat stability of filter media as the perforation 35 could have protrusions (i.e., convex structural formation 50) that functions as a structure spacer between the pleats to prevent pleat collapse. Id. at Fig. 3B, [0113]. It is well within the ambit of one of ordinary skill in the art to figure out the optimum location of placing a spacer, i.e., a location closer to the base requires a smaller spacer and it is more stable to be close to the base (i.e., valley). 
Claim 6 requires that the air filter of claim 1.  The apertures are spaced apart by a distance in the range of from 40 mm to 175 mm.
Nagy discloses that the apertures are spaced apart by a defined periodicity (i.e., distance between the geometric centers of neighboring perforations) of greater than or equal to 28 mm. Id. at [0120]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). 
Claim 7 describes that the air filter of claim 1. The hydrophobic porous fibrous medium and/or the hydrophilic porous fibrous medium comprise polyester.
Nagy discloses that one or more layers of the filter media could comprise polyester. Nagy [0039]. 
Claim 8 describes the air filter of claim 1. The second porous media are fixed on the first surface of the first porous medium.
While Nagy does not explicitly disclose that the second porous media 20 are fixed on the first surface of the first porous medium 25, Nagy discloses that the configuration (i.e., orders) of the layers shown in its figures are for example only and other configuration are possible. Nagy [0038]. It would have been obvious for the second porous media 20 to be fixed on the first surface of the first porous medium 25 as Nagy discloses that the order of layers could be altered. 
Claim 10 describes an air filter device. The air filter device comprises an air filter and a housing. The air filter is arranged in the housing. The air filter comprises a first porous medium and a plurality of second porous media. The first porous medium comprises a hydrophobic porous fibrous medium having a first surface and a second surface. The first porous medium comprises a plurality of apertures having a diameter in the range of from 2 mm to 35 mm. The apertures pass through the first and second surfaces. Each second porous medium comprises a hydrophilic porous fibrous medium having a first surface and a second surface. The plurality of second porous media are mounted to the first or second surfaces of the first porous medium. The second porous media covering the apertures of the first porous medium.  
Kidman discloses an air filter device (i.e., automotive air cleaner). Kidman Fig. 3C, [0011]. The air filter device comprises an air filter (i.e., pleated panel filter element 10) and a housing (i.e., filter housing 60). Id. at Fig. 1C and Fig. 3A. Kidman discloses that the air filter 10 comprises filter media pleats 28. Id. at Fig. 1C, [0026]. 

    PNG
    media_image2.png
    675
    1427
    media_image2.png
    Greyscale

Kidman does not discloses the detail configuration of its filter media 28. 
In the analogous art of air filtration media, Nagy discloses a filter media 13 that could be used as an automotive air filter. Nagy Fig. 3A, [0037] and [0208]. The filter media 13 comprises a first porous medium (i.e., third layer 25) and a plurality of second porous media (i.e., the plurality of sub-layers of second layer 20). Id. at Fig. 3A, [0037] and [0038]. The first porous medium 25 comprises a hydrophobic porous fibrous medium (i.e., third layer is made of a plurality of fibers and may include hydrophobic additives). Id. at Fig. 3A, [0132]. The first porous medium 25 has a first surface (i.e., the bottom surface) and second surface (i.e., the top surface that contacts second layer 20). Id. at Fig. 3A. The first porous medium 25 comprises a plurality of apertures (i.e., perforations 35) having an average diameter of greater than or equal to 2 mm. Id. at [0115]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). The apertures 35 passing through the first and second surfaces. Id. at Fig. 3A. Each second porous medium 20 comprises a hydrophilic porous fibrous medium (i.e., second layer 20 comprises a second plurality of fibers, has as second mean flow pore size and a surface modified to be hydrophilic). Id. at Fig. 3A, [0006] and [0009]. Each second porous medium has a first surface and a second surface (i.e., top and bottom surface of each sub-layer of second layer 20). Id. at Fig 3A. The plurality of second porous media 20 are mounted to the second surface of the first porous media 25. The second porous media 20 covers the apertures 35 of the first porous medium 25. Id.

    PNG
    media_image3.png
    540
    556
    media_image3.png
    Greyscale

It would have been obvious to replace Kidman’s air filter media 28 with Nagy’s filter media 13 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Claim 11 
While Nagy does not explicitly disclose that the first medium 25 is pleated, Nagy discloses that the filter media 13 may involve further processing such as pleating. Nagy [0202]. It would therefore have been obvious for the first medium 25 to be pleated as Nagy recognized pleating to be suitable for its filter media. Id. 
Claim 12 describes the air filter of device of claim 10. The air filter is arranged between an upper support frame and a lower support frame, wherein the upper support frame and the lower support frame are mounted to the housing.
Claim 18 describes the air filter of device of claim 11.  The air filter is arranged between an upper support frame and a lower support frame. The upper support frame and the lower support frame are mounted to the housing.
Kidman as modified discloses that the air filter 10 is arranged between an upper support frame and a lower support frame. Kidman Fig. 3A, [0035]. The upper support frame and the lower support frame are mounted to the housing 60. Id. 

    PNG
    media_image4.png
    769
    1040
    media_image4.png
    Greyscale

Claim 13
Wall discloses an air filter 100 that could be used to filter air passing through an engine of a helicopter. Wall Fig. 1, [0054]. Wall discloses that the method comprises passing air through the air filter 100. Id. at Fig. 3, [0044]. Wall discloses that the air filter 100 comprises a first porous medium (i.e., second media layer 128) and a second porous media (i.e., first media layer 122).
Wall does not disclose the hydrophilic or hydrophobic properties of its media. Wall further does not disclose the size range of perforations on the first porous medium. 
In the analogous art of air filters, Nagy discloses Nagy discloses a filter media 13 that could be used as an air filter. Nagy Fig. 3A, [0037] and [0208]. The filter media 13 comprises a first porous medium (i.e., third layer 25) and a plurality of second porous media (i.e., the plurality of sub-layers of second layer 20). Id. at Fig. 3A, [0037] and [0038]. The first porous medium 25 comprises a hydrophobic porous fibrous medium (i.e., third layer is made of a plurality of fibers and may include hydrophobic additives). Id. at Fig. 3A, [0132]. The first porous medium 25 has a first surface (i.e., the bottom surface) and second surface (i.e., the top surface that contacts second layer 20). Id. at Fig. 3A. The first porous medium 25 comprises a plurality of apertures (i.e., perforations 35) having an average diameter of greater than or equal to 2 mm. Id. at [0115]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). The apertures 35 passing through the first and second surfaces. Id. at Fig. 3A. Each second porous medium 20 comprises a hydrophilic porous fibrous medium (i.e., second layer 20 comprises a second plurality of fibers, has as second mean flow pore size and a surface modified to be hydrophilic). Id. at Fig. 3A, [0006] and [0009]. Each second porous medium has a first surface and a second surface (i.e., top and bottom surface of each sub-layer of second layer 20). Id. at Fig 3A. The Id.
It would have been obvious to replace the filter media of Wall’s air filter 100 with Nagy’s filter media 13 because the selection of a known material based on its suitability for its intended use supported a prima facie obviousness. MPEP 2144.07. Here, Nagy’s filter media is similar to Wall’s filter media as both includes a first and second filter media layer, and both of the filter media could be made of polyester. Additionally, both filter media have a wide and overlapped application range including various mobile and industrial filtration applications. Nagy [0208] and Wall [0054]. 
Claim 14 describes the method of claim 13. The air includes water. The first porous medium continues to allow air to pass through while the second porous media are contacted by water.
It is noted here that it would have been obvious for the air to include water because there are always water vapor in the air, i.e., known as humidity. 
Additionally, as disclosed in claim 13, Nagy’s first porous medium 25 is hydrophobic and having apertures in the size of greater than or equal to 2 mm, which would allow air the pass through. Nagy’s second porous media 20 is hydrophilic and therefore it would have been obvious for it to be contacted by water. Id. at Fig. 3A, [0132], [0006] and [0009]. 
Claim 15 describes the method of claim 13. The air includes particulate matter. The air filter reduces passage of the particulate matter therethrough.
Claim 19 
Nagy discloses that the filter media 13 is designed to efficiently remove particulate (dust particles) from air. Nagy [0021]. 
Claim 20 describes the air filter of claim 6. The second porous media are fixed on the first surface of the first porous medium. 
It is noted here that the instant applicant does not explicitly define the term “first surface” and “second surface.” Therefore, the designation of “first surface” and “second surface” could be rather random.
To reject the instant claim, the terms “first surface” and “second surface” of the first porous medium 25 are alternatively interpreted as the top and bottom surface of first porous medium 25. Under this interpretation, the plurality of second porous media 20 are mounted to the first surface of the first porous media 25. 
Claim 21 describes the air filter of claim 6. The second porous media are fixed on the second surface of the first porous medium.
Nagy discloses that the second porous media are fixed on the second surface (i.e., with the top surface of first porous medium 25 being mapped to the “second surface.”) Nagy Fig. 3A. 
Response to Arguments 
Claim Objections
The examiner withdraws the claim objections as the applicant has amended the claims to overcome the current objection. 
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. 112(b) rejections as the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant traverses the current 35 USC 103 rejection. Applicant Rem. dated Dec. 21, 2021 (“Applicant Rem.”) p. 7. Specifically, the applicant argues that the separate layers of filter media in Nagy are arranged in series. Id. at p. 8. The applicant further argues that when fluid passes through Nagy’s filter, it passes through all layers of the filter, in which case, water would wet the hydrophilic media and block the pores, resulting in air being blocked. Id. The applicant further points out that the instant application is effectively arrange in series, so that fluid would only passes through one of the two media. Id. at p. 9. 
While the examiner understands the different layout of the instant application and prior art, i.e., one is “in series” and the other “in parallel,” the examiner would like to point out that this limitation is not recited in the instant claim and therefore, the argument is moot. 
The applicant also argues that Nagy’s perforations is to provide support for the pleats, with different spacing of perforations giving different levels of support. Applicant Rem. p. 8. The applicant further argues that the purpose and function of the apertures in the present applicant is not for pleat support but to allow water draining. Id. at p. 10. Additionally, the applicant argues  Id. at p. 10. 
The examiner respectfully disagrees with those arguments. As stated above, Nagy’s filter media possess the structure as recited in the instant claim. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. MPEP 2112.01(I). As for applicant’s argument regarding claim 13, the examiner would like to point out that none of the argued aspects, i.e., “free water” “patches,” “in parallel” are not recited in the instant claim and therefore, the argument is moot. 
New Claims 
New claims 20–21 are rejected under 35 U.S.C. 103 as being obvious over Nagy. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776